IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-76,001-01


EX PARTE SAMMIE OKEITH BROWN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08F0319-202
IN THE 202ND DISTRICT COURT FROM BOWIE COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of aggravated assault.  He was sentenced to forty years' imprisonment. 
	Applicant alleges that his sentence was outside the punishment range and that his counsel
was ineffective.  On June 1, 2011, the trial court signed findings of fact and conclusions of law that
recommend that this Court grant Applicant an out-of-time appeal.  The certification of right to
appeal, signed by both Applicant and his counsel, states that this is a plea bargain case and Applicant
had no right to appeal.  
	Based on this Court's independent review of the entire record, we deny relief.

Filed: August 24, 2011
Do not publish